                Case 19-11590-BLS        Doc 13     Filed 08/01/19     Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

IN RE:                                        )      Chapter 13
                                              )
          Frederick K. Brown                  )
                                              )      Case No. 19-11590 (BLS)
                                              )
                Debtor.                       )

                               1ST AMENDED CHAPTER 13 PLAN

   I.        Notice

   NOTICE TO ALL CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS ARE
   SUBJECT TO DEL. BANKR. L.R. 3023-1 AND YOUR RIGHTS MAY BE AFFECTED BY
   THIS PLAN. IF YOU OPPOSE THE PLAN’S TREATMENT OF YOUR CLAIM OR ANY
   PLAN PROVISION YOU OR YOUR ATTORNEY MUST FILE AN OBJECTION TO
   CONFIRMATION AT LEAST 7 DAYS BEFORE THE DATE SET FOR THE
   CONFIRMATION HEARING. THE BANKRUPTCY COURT MAY CONFIRM THIS
   PLAN WITHOUT FURTHER NOTICE IF NO OBJECTION IS FILED. SEE
   BANKRUPTCY RULE 3015. YOU SHOULD NOTE THE FOLLOWING:

             N/A        The plan seeks to limit the amount of a secured claim, as set out in III.2,
                        which may result in partial payment or no payment at all to the secured
                        creditor
             N/A        The plan will seek avoidance of a lien or security interest
             X          The plan contains nonstandard provisions in paragraph VI

   II.       Plan payments and length of Plan: The future earnings of the Debtor are submitted
             to the supervision and control of the court and the Debtor’s employer or the Debtor
             shall pay to the Trustee the sum of $945.00 (monthly) for 60 months.

   III.      Plan Distribution: From the payment so received, after deduction of allowed Trustee’s
             commission, the Trustee shall make disbursements as follows:

   1. Priority Claims: Full payment in deferred cash payments of all claims entitled to priority
      under 11 U.S.C. Section 507.

                (A) Debtor’s Counsel Fees: $4,000 of which $3,300.00 is to be paid through the
                    plan.

                (B) Priority Taxes:
                         New Castle County Sewer Taxes (2016-2019) $381.89
                         Internal Revenue Taxes (2013-2015) $27,283.26
          Case 19-11590-BLS        Doc 13      Filed 08/01/19     Page 2 of 7



          Taxes: Upon confirmation, once the proof of claim as filed has been paid, the debt
          is paid in full and discharged, including all interest and penalties, except nothing
          herein alters the application of the discharge provisions of the Bankruptcy Code,
          including those as set forth in 11 U.S.C. §§ 1328(a)(2), and 523(a).

          (C) Domestic Support Obligations: N/A
          (D) Other Priority or Administrative Expenses:

               -   Student Loans: NA

2. Secured Claims:

               o Pro rata with
               X Or Subsequent to dividends to priority creditors, holders of allowed
                 secured claims shall retain the liens securing such claims and shall be
                 paid as follows:

                   (A)   Long term or mortgage debt: Mortgage: 7 Bryan Circle, Bear, DE.
                         PRE-PETITION ARREARAGE ONLY, to be paid to Rushmore
                         Loan Management (for MTGLQ Investors) in the amount of
                         $10,998.00. Debtor shall continue to make regular post-petition
                         payments directly to Rushmore Loan Management, beginning
                         August 2019. This section of the Plan specifically incorporates all
                         of the provisions affecting mortgage claims as set forth in Del.
                         Bankr. L.R. 3023-1 (b)(ii) and the parties shall be so governed. The
                         Debtor(s) reserves their right to object to this Creditor’s claim post-
                         confirmation.

                   (B)   Secured Vehicle Debt:

                                Secured Vehicle Debt: Pro-rata payments to Capital One
                                 Auto Finance in the amount of $9,538.51 (NADA value of
                                 $8,125.00 plus 6.5% TILL interest) for the 2010 Lexus
                                 ES350. Creditor to mark account as “paid in full” and turn
                                 title over to the Debtor upon completion of payments
                                 through this plan and discharge of this case.


3. Unsecured Claims: Subsequent to dividends to priority and secured creditors, dividends
   to allowed non-priority general unsecured creditors shall be distributed as follows:

                  General unsecured creditors will be paid a percentage of their allowed
                   claim on a pro-rata basis
                Case 19-11590-BLS           Doc 13         Filed 08/01/19   Page 3 of 7



    IV.     Leases or Executory Contracts: The following leases or executory contracts of the
            Debtor will be treated as follows: N/A

    V.      Vesting of Property: Title to Debtor’s property shall revest in the Debtor on
            confirmation of the Plan, except for undistributed plan payments held by the Trustee.
            Unless otherwise ordered, upon conversion of the case to Chapter 7 all undistributed
            plan payments received from Debtor’s post-petition wages shall be refunded to the
            Debtor. Upon dismissal, unless otherwise ordered, the Trustee is authorized to disburse
            undistributed plan payments to allowed claimants in accordance with this Plan.

    VI.     Nonstandard Provisions: Any other nonstandard provision placed elsewhere in this
            plan is void.

    VII.    Filing Proof of Claim Required: A proof of claim must be filed in order to share in
            distributions under the plan. A proof of claim may be filed either electronically or as
            paper. To file an electronic claim, go to the website www.deb.uscourts.gov and client
            on “File a Claim: and follow the instructions. Once the necessary information is entered
            the form will be automatically generated. To obtain a claim form to file paper claim,
            go to the website www.uscourts.gov and click on “Services and Forms, the click on
            Bankruptcy Forms, then Select B410-Proof of Claim. Completed paper claims should
            be delivered or mailed to United States Bankruptcy Court, Attn: Claims, 824 Market
            Street, 3rd Floor, Wilmington, Delaware 19801.


/s/ Frederick K. Brown                                                          8/1/2019
Debtor’s Signature                                                              Date

The undersigned certifies that this plan contains no nonstandard provision other than as
set forth in paragraph VI above.


/s/ Cynthia L Carroll                                                           8/1/2019
Cynthia L. Carroll, Esquire                                                     Date
262 Chapman Road, Suite 108
Newark DE 19702
(302) 733-0411 (Telephone)
(302) 733-0511 (Facsimile)
Attorney for Debtor
8/1/19: Plan amended to amend amounts owed for IRS taxes
               Case 19-11590-BLS      Doc 13   Filed 08/01/19        Page 4 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE:                                    )      Chapter 13
                                          )
         Frederick K. Brown               )
                                          )      Case No. 19-11590 (BLS)
                                          )
               Debtor.                    )

                      1st AMENDED CHAPTER 13 PLAN ANALYSIS

Debtors: Frederick K. Brown               Case No.: 19-11590 (BLS)

Prior: Bankruptcy () Chapter 13 ()               Date:

Estimated Length of Plan: 60 months                       Trustee Use:

§341 Meeting Date:                               Continued:

Confirmed Date:

TOTAL DEBT PROVIDED FOR UNDER
THE PLAN AND ADMINISTRATIVE EXPENSES

Total Priority Claims (Class One)                                $      _______
Unpaid attorney’s fees                                           $       3,300.00
Taxes                                                            $     27,665.15
Other                                                            $

Total of Payments to Cure Defaults (Class Two)                   $     10,998.00
Total of Payments on Secured Claims (Class Three)                $      9,538.51
Total of Payments on Unsecured Claims (Class Four)               $
Sub-total                                                        $     51,501.66
Total Trustee’s Compensation (10% of debtor’s payments)          $      5,150.17
Total Debt and Administrative Expenses                           $     56,651.83


RECONCILIATION WITH CHAPTER 7

Interest of Class Four Creditors If Chapter 7 Filed
1. Value of Debtor’s Interest in Non-exempt Property             $
2. Plus: Value of Property Recoverable Under Avoiding
    powers                                                       $
3. Less: Estimated Chapter 7 Administrative Expense              $
               Case 19-11590-BLS         Doc 13     Filed 08/01/19       Page 5 of 7



4. Less: Amounts Payable to Priority Creditors other
   than costs of administration                                      $
5. Equals: Estimated Amount Payable to Class Four
   Creditors if Chapter 7 Filed (if negative, enter zero)            $
   Estimated Dividend Under Plan                                     $



/s/ Frederick K. Brown                                                       8/1/2019
Debtor’s Signature                                                           Date



/s/ Cynthia L Carroll                                                        8/1/2019
Cynthia L. Carroll, Esquire                                                  Date
262 Chapman Road, Suite 108
Newark DE 19702
(302) 733-0411 (Telephone)
(302) 733-0511 (Facsimile)
Attorney for Debtor
          Case 19-11590-BLS           Doc 13       Filed 08/01/19   Page 6 of 7




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE

       In Re:                                  )       Case No. 19-11590 (BLS)
                                               )       Chapter 13
                Frederick K. Brown,            )
                                               )       Response Deadline: September 16, 2019
                      Debtors.                 )       Hearing Date: September 23, 2019, 2:30 p.m.


        NOTICE OF CONFIRMATION OF 1ST AMENDED CHAPTER 13 PLAN


TO:
       Michael B. Joseph, Esquire              **Creditors on the attached list**
       Chapter 13 Trustee
       824 Market Street, Suite 1002
       Wilmington, DE 19899

        PLEASE TAKE NOTICE that you are required to file any objections to the 1ST Amended
Chapter 13 Plan on or before September 16, 2019. At the same time, you must also serve a copy
of the response (via 1st Class Mail) upon the Debtors’ attorney:

                                      Cynthia L. Carroll, Esquire
                                      262 Chapman Road, Suite 108
                                      Newark, DE 19702

      PLAN CONFIRMATION HEARING ON THIS WILL BE HELD on September 23,
2019 at 2:30 p.m. in the U.S. Bankruptcy Court, 824 Market Street, 3rd Floor, Room 309,
Wilmington, DE 19801. IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS
NOTICE, THE ATTACHED PLAN WILL BE CONFIRMED.

                                               CYNTHIA L. CARROLL, P. A.


                                               /s/ Cynthia L. Carroll
Dated: August 1, 2019                          Cynthia L. Carroll, Esquire
                             Case 19-11590-BLS       Doc 13      Filed 08/01/19        Page 7 of 7


                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF DELAWARE


  IN RE:   Frederick K. Brown                                                  CASE NO.         19-11590

                                                                               CHAPTER          13

                                                Certificate of Service


I, Cynthia L. Carroll, Esquire, hereby certify that on this 1st day of August 2019, a copy of the attached 1st Amended
Chapter 13 Plan and Notice of Confirmation of 1st Amended Chapter 13 Plan was served on each party in interest listed
below, by placing each copy in an envelope properly addressed, postage fully prepaid in compliance with Local Rules:



Date:      8/1/2019                                           /s/ Cynthia L. Carroll, Esquire
                                                              Cynthia L. Carroll, Esquire
                                                              Attorney for the Debtor(s)


Allied Collection Services                  Michael B. Joseph, Esquire                    Rushmore Loan Mgmt Srvc
9301 Oakdale Avenue                         824 Market Street                             Attn: Bankruptcy
Suite 205                                   Suite: 1002                                   PO Box 55004
Chatsworth, CA 91311                        P.O. Box 1350                                 Irvine, CA 92619
                                            Wilmington, DE 19899-1350


Artesian Water                              New Castle County                             State of Delaware Division of Revenue
P.O. Box 15004                              87 Reads Way                                  820 North French Street
Wilmington, DE 19850-5004                   New Castle, DE 19720                          Wilmington, DE 19801




Capital One Auto Finance                    Office of the U.S. Trustee                    William P. Brady PA
Attn: Bankruptcy                            844 King Street, #2207                        240 N. James Street, Ste. 106
PO Box 30285                                LockBox: 35                                   Wilmington, DE 19804
Salt Lake City, UT 84130                    Wilmington, DE 19801
                                            Attn: Richard L. Schepacarter, Esquire


Frederick K. Brown                          Orlans, PC
7 Bryan Circle                              4250 Lancaster Pike, Suite 140
Bear, DE 19701                              Wilmington, DE 19805




Internal Revenue Service                    Portfolio Recovery
Department of the Treasury                  Attn: Bankruptcy
P.O. Box 7346                               120 Corporate Blvd
Philadelphia, PA 19104-7346                 Norfold, VA 23502
